Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-29-2005

Lansing v. Metro Life Ins Co
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2134




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Lansing v. Metro Life Ins Co" (2005). 2005 Decisions. Paper 642.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/642


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                          NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT

                                  NO. 05-2134
                               ________________

                              ALAN E. LANSING,

                                          Appellant

                                         v.


               METROPOLITAN LIFE INSURANCE COMPANY

                   ____________________________________

                 On Appeal From the United States District Court
                    For the Western District of Pennsylvania
                           (D.C. Civ. No. 04-cv-01041)
                 District Judge: Honorable Donetta W. Ambrose
                 _______________________________________


                   Submitted Under Third Circuit LAR 34.1(a)
                               August 26, 2005

       Before: RENDELL, AMBRO AND FUENTES, CIRCUIT JUDGES

                             (Filed August 29, 2005)


                           _______________________

                                  OPINION
                           _______________________

PER CURIAM

    Alan Lansing appeals the District Court’s order granting Metropolitan Life
Insurance Co. (MetLife)’s motion for summary judgment. The procedural history of this

case and the details of Lansing’s claims are well-known to the parties, set forth in the

District Court’s thorough opinion, and need not be discussed at length. Lansing filed a

complaint in the District Court for the District of New Jersey alleging that he was

disabled and that MetLife breached a contract with him. The case was transferred to the

District Court for the Western District of Pennsylvania, which had handled Multi-District

Litigation (MDL) involving allegations of deceptive sales practices by MetLife. MetLife

filed a motion for summary judgment arguing that Lansing’s claim was barred by the

settlement agreement in the MDL. The District Court granted the motion, and Lansing

filed a timely notice of appeal. We have jurisdiction under 28 U.S.C. § 1291.

       Lansing does not argue on appeal that his policy does not fall within the MDL

settlement; he only argues that the District Court failed to separate his claim under the

Americans with Disabilities Act (ADA) from the settled class action. However,

Lansing’s own descriptions of his claim under the ADA demonstrate that these

allegations fall within the settlement. Lansing stated that “[m]y claim is that MetLife

violated ADA because I discovered a mental condition that affects my reasoning with

MetLife, simple. That I was not in the proper position to negotiate my contract.” Supp.

App. at 78a. In his opposition to Metropolitan Life Insurance Co. (MetLife)’s motion for

summary judgment, Lansing argued that he “contracted with Met-Life to make myself

economically self-sufficient not only in my older years, but also, if and when I became

disabled. Met-Life agreed to this doctrine when it took it upon itself to add a disability
income rider to my already three-year old retirement instrument. Met-Life has failed to

make me economically self-sufficient and this is discriminating against a person with a

disability, thus violating ADA.” Supp. App. at 181a. Thus, his claim concerns his

contract with MetLife and is barred by the settlement. The Settlement Order is

unequivocal. It provides that “any and all claims or causes of action – known or unknown

– that were or could have been asserted in this action with respect to Policies [or]

Annuities...” are compromised and released. “ In addition, the Settlement Order and the

accompanying Final Judgment contain a comprehensive permanent injunction barring all

MDL settlement class members from, among other things, continuing any claim or

lawsuit relating to the claims asserted in the MDL action and/or the Released

Transactions as to any policy covered by the class action settlement.”

       For the above reasons, as well as those set forth by the District Court, we will

affirm the District Court judgment.